 

Exhibit 10.9

 

November __, 2016

 

Integrated Surgical Systems, Inc.

2425 Cedar Springs Road

Dallas, TX 75201

 

Ladies and Gentlemen:

 

This agreement is being delivered to you in connection with the proposed Share
Exchange Agreement (the “Purchase Agreement”) between Integrated Surgical
Systems, Inc., a Delaware corporation (the “Company”), theMaven Network, Inc., a
Nevada corporation (“theMaven”) and the shareholder of theMaven, pursuant to
which the undersigned will exchange his/her equity interest in theMaven for the
shares of common stock, par value $0.01, of the Company (the Common Stock”).

 

In connection with and as a condition precedent to the consummation of the
transactions contemplated by the Purchase Agreement, the undersigned agrees
that, during the period beginning on and including the Closing Date (as defined
in the Purchase Agreement) through and including the date that is one year after
the Closing Date (the “Lock-Up Period”), the undersigned will not, without the
prior written consent of the Company, directly or indirectly:

 

(i)offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for shares of Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition; or

 

(ii)enter into any swap or other agreement, arrangement or transaction that
transfers to another, in whole or in part, directly or indirectly, any of the
economic consequence of ownership of any shares of Common Stock.

 

Notwithstanding the provisions set forth in the immediately preceding paragraph,
the undersigned may, without the prior written consent of the Company, (1)
transfer any shares of Common Stock or any securities convertible into or
exchangeable or exercisable for shares of Common Stock as a bona fide gift or
gifts effected for tax planning purposes, or by will or intestacy to any member
of the Immediate Family (as defined below) of the undersigned, or to a trust or
trusts for exclusive benefit of the undersigned or those members of the
Immediate Family of the undersigned; provided, however, that it shall be a
condition to the transfer that the transferee executes and delivers to the
Company not later than one business day prior to such transfer, a written
agreement, in substantially the form of this agreement, or (2) exercise or
convert the currently outstanding warrants or options so long as the undersigned
agrees that the shares of Common Stock received from any such exercise will be
subject to this agreement. For purposes of this paragraph, “Immediate Family”
shall mean a spouse, child, grandchild or other lineal descendant (including by
adoption), father, mother, brother or sister of the undersigned.

 

 

 

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this agreement and that this agreement has
been duly executed and delivered by the undersigned and is a valid and binding
agreement of the undersigned.

 

[Signature Page Immediately Follows]

 

 2 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this agreement as
of the date first set forth above.

 

  Yours very truly,           [Name]

 



 3 

 